DETAILED ACTION
        			 	      Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Arguments
Applicant’s arguments with respect to the pending claims have been considered but are moot because of the new ground of rejection below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 6 depends from canceled claim 5. There is insufficient antecedent basis for this limitation in the claim. For purpose of compact prosecution, Examiner is interpreting claims 6 to be dependent from claim 1. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 11-19, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh et al (US 2009/0239710 A1) in view of Vavrus et al (US 2014/0348367 A1).
Claim 1. Shemesh discloses a swimming metric communications system comprising: 
a limb-worn device [0015], [0056]; and 
a head-worn device, wherein the head-worn device is configured to play one or more voiced swim metrics comprising audio segments to a user during a swimming activity, wherein the limb-worn device transmits or receives information to or from the head-worn device via a wireless communication channel [0015], [0098]-[0099], wherein the limb-worn device comprises one or more sensors for determining the one or more voiced swim metric [0029], [0057], the limb-worn device transmits one or more codes to trigger the head-worn device to play the one or more voiced swim metrics [0035].
Shemesh does not expressly disclose the audio segments are preloaded voiced swim metrics, wherein the limb-worn device transmits one or more codes to trigger the head-worn device to play the one or more preloaded voiced swim metrics. Vavrus discloses the audio segments are preloaded voiced swim metrics, wherein the limb-worn device transmits one or more codes to trigger the head-worn device to play the one or more preloaded voiced swim metrics [0061]-[0066]. It would have been obvious to a person of ordinary skilled in the art to modify Shemesh with Vavrus and would have been motivated to do so to decrease processing power by play pre-recorded voice.
Claim 2. Shemesh and Vavrus disclose the system of claim 1, wherein the wireless communication channel comprises a Bluetooth low energy (BLE) communication channel; Shemesh [0014], [0106].
Claim 3. S Shemesh and Vavrus disclose the system of claim 1, wherein the limb-worn device is a smartwatch or fitness tracker; Shemesh (Fig. 2A), [0056].
Claim 4. Shemesh and Vavrus disclose the system of claim 1, wherein the head-worn device comprises an integrated headphone, a headphone jack, or a wireless headphone transmitter, and one or more sensors for determining the one or more voiced swim metrics; Shemesh [0008], [0035], [0054], [0056].
Claim 6. Shemesh and Vavrus disclose the system of claim 1, wherein the head-worn device comprises memory storing the one or more preloaded voiced swim metrics; Shemesh [0030], [0073], Vavrus [0029], [0061].

Claim 11-14. Shemesh and Vavrus disclose a method of communicating a swimming metric to a swimmer during swimming activity, the method comprising the steps of determining a swimming metric at a limb-worn device; transmitting, via a wireless communications channel, one or more codes associated with the determined swimming metric from the limb-worn device to a head-worn device, and playing, at the head-worn device, one or more preloaded voiced segments associated with the transmitted one or more codes as similarly discussed above.


Claim 15-16. Shemesh and Vavrus disclose a method of communicating a swimming metric to a swimmer during swimming activity, the method comprising the steps of determining a swimming metric at a head-worn swimming metric device using one or more sensors; transmitting, via a wireless communications channel, one or more low-bit rate codes associated with the determined swimming metric from the head-worn device to the limb-worn device; and displaying, at the limb-worn device, the determined swimming metric as similarly discussed above.

Claim 17-19, 21-22. Shemesh and Vavrus disclose a head-worn device comprising: a transceiver, wherein the transceiver communicates with a limb-worn device via a wireless communication channel; an integrated headphone, a headphone jack, or a wireless headphone transmitter; a processor; and memory including computer program code, the memory and the computer program code configured to, with the processor, cause the head-worn device to perform at least the following: receive, via the transceiver, one or more codes from the limb-worn device, and play, via the integrated headphone, the headphone jack, or the wireless headphone transmitter, to a user during a swimming activity, one or more pre-loaded audio files associated with the received one or more codes as similarly discussed above.

Claim(s) 7, 9, 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Shemesh and Vavrus as applied above and further in view of Niehaus et al (US 2018/0043210 A1).
Claim 7. Shemesh and Vavrus disclose the system of claim 6,  but does not expressly disclose wherein the one or more sensors at the limb-worn device comprises a global positioning system sensor  for determining the one or more voiced swim metrics including an open-water metric comprising pace, distance, or direction to a buoy. Niehaus discloses wherein one or more sensors at a device comprises a global positioning system sensor  for determining the one or more voiced swim metrics including an open-water metric comprising pace, distance, or direction to a buoy [0045], [0049]. It would have been obvious to a person of ordinary skilled in the art to modify Shemesh with Niehaus and would have been motivated to do so to track the user’s swim metric in open water.
Claim 9. Shemesh and Vavrus disclose the system of claim 4, wherein the head-worn device comprises one or more sensors for determining a swim metric, and the limb-worn device receives a code from the head-worn device to trigger the display of the swim metric [0010], [0015] but does not expressly disclose wherein the one or more sensors at the head-worn device comprises a global positioning system sensor for determining the one or more voiced swim metrics including an open-water metric comprising pace, distance, or direction to a buoy. Niehaus discloses wherein one or more sensors at a device comprises a global positioning system sensor for determining the one or more voiced swim metrics including an open-water metric comprising pace, distance, or direction to a buoy [0045], [0049]. It would have been obvious to a person of ordinary skilled in the art to modify Shemesh with Niehaus and would have been motivated to do so to track the user’s swim metric in open water.
Claim 23. Shemesh, Vavrus and Niehaus disclose the method of claim 11, wherein the step of determining a swimming metric at the limb-worn device comprises the step of utilizing a global positioning system to determine an open-water metric comprising pace, distance, or direction to a buoy as similarly discussed above.
Claim 24. Shemesh, Vavrus and Niehaus disclose the head-worn device of claim 17 further comprising a global positioning system sensor for determining one or more codes associated with an open-water metric comprising pace, distance, or direction to a buoy, and the transceiver transmits the one or more codes associated with the open-water metric to the limb-worn device to trigger display of the open-water metric as similarly discussed above.
Claim 25. Shemesh, Vavrus and Niehaus disclose the method of claim 15 further comprising the step of determining, via the one or more sensors, an open-water metric comprising pace, distance, or direction to a buoy, and playing one or more preloaded voiced segments associated with the determined open-water metric as similarly discussed above.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Seng H Lim/Primary Examiner, Art Unit 3715